Title: 1771. Saturday. June 22nd.
From: Adams, John
To: 


       Spent this Week at Ipswich in the usual Labours and Drudgery of Attendance upon Court. Boarded at Treadwells. Have had no Time to write.
       Landlord and Landlady are some of the grandest People alive. Landlady is the great Grand Daughter of Governor Endicott, and has all the great Notions, of high Family, that you find in Winslows, Hutchinsons, Quincys, Saltonstals, Chandlers, Leonards, Otis’s, and as you might find, with more Propriety, in the Winthrops. Yet she is cautious, and modist about discovering of it. She is a new Light—continually canting and whining in a religious Strain. The Governor was uncommonly strict, and devout, eminently so, in his day, and his great grand Daughter hopes to keep up the Honour of the family in hers, and distinguish herself among her Contemporaries as much.— “Terrible Things, Sin causes.” Sighs and Groans. “The Pangs of the new Birth.” “The death of Christ shews above all things the heignous Nature of sin!” “How awfully Mr. Kent talks about death! How lightly and carelessly. I am sure a Man of his Years who can talk so about Death, must be brought to feel the Pangs of the new Birth here, or made to repent of it forever.” “How dreadfull it seems to me to hear him—I, that am so afraid of death, and so concerned lest I ant fit and prepared for it.—What a dreadfull Thing it was, that Mr. Gridley died so—too great, too big, too proud to learn any Thing. Would not let any Minister pray with him. Said he knew more than they could tell him— asked the News and said he was going where he should hear no News,” &c.
       Thus far Landlady. As to Landlord, he is as happy and as big, as proud, as conceited, as any Nobleman in England. Always calm and good natured, and lazy, but the Contemplation of his farm, and his Sons and his House, and Pasture and Cows, his sound Judgment as he thinks and his great Holiness as well as that of his Wife, keep him as erect in his Thoughts as a Noble or a Prince. Indeed the more I consider of Mankind, the more I see, that every Man, seriously, and in his Conscience believes himself, the wisest, brightest, best, happiest &c. of all Men.
       I went this Evening, spent an Hour, and took a Pipe with Judge Trowbridge at his Lodgings. He says, “you will never get your Health, till your Mind is at ease. If you tire yourself with Business, but especially with Politicks, you wont get well,” I said, I dont meddle with Politicks, nor think about em.—“Except, says he, by Writing in the Papers.”—I’le be sworn, says I, I have not wrote one Line in a Newspaper these two Years, &c.—The Judge says, he had an Hint, that Foster Hutchinson was appointed Judge because of the Judgment of the Court in the Case of Spear vs. Keen. The Merchants took the Alarm, and said that instead of Lawyers they ought to have Merchants upon the Bench, and Mr. Hutchinson being both a Lawyer and a Merchant he was the Man, vs. the Governors Determination, a little time before.—But this is one Instance among 1000 of the Governors Disguise, before those that he induces to believe has his entire familiarity and Confidence. He made Mr. Goffe understand he intended to make Worthington or some other Lawyer, a Judge, when he fully designed to make his Brother, not indeed to please the Merchants, or because Foster was a Merchant, but because he was his Brother and that the family might have a Majority in that Court. He is impenetrable to those who dont desire to reach any Imperfection in him, and who are determined not to fathom him, where they may. The Bigotted, the Superstitious, the Enthusiastical, the Tools, the Interested, the Timid, are all dazzled with his Glare, and cant see clearly, when he is in the Horizon.
      